Citation Nr: 0525695	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-16 541A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment on October 
11, 2002, January 8, 2003, and July 9, 2003, at Heart 
Consultants, PC.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse actions of the Department of 
Veterans Affairs (VA) Medical Center in Oklahoma City, 
Oklahoma.

In June 2005, the veteran testified before the undersigned 
Veterans Law Judge by way of videoconference.  A copy of the 
hearing transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on October 11, 2002, January 8, 2003, and July 9, 
2003, at the Heart Consultants, PC, Midwest City, Oklahoma. 

2.  VA payment or reimbursement of the costs of the private 
medical care provided on October 11, 2002, January 8, 2003, 
and July 9, 2003 at the Heart Consultants, PC was not 
authorized prior to the veteran undergoing that treatment.

3.  The veteran has not established service connection for 
any disability, and treatment provided was not for a medical 
emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred as a result of private treatment 
rendered on October 11, 2002, January 8, 2003, and July 9, 
2003, at the Heart Consultants PC are not met.  38 U.S.C.A. 
§§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 17.120, 17.121, 17.1002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA did not preauthorize the expenses of the hospitalization 
and subsequent follow-up treatment at issue in the instant 
case, and it is not alleged otherwise.  Indeed, the veteran 
primarily contends that two days before October 11, 2002, the 
date that he was admitted to Midwest City Regional Hospital, 
he went to a VA facility for his high blood pressure, where 
he was given medication and sent home.  He maintains that a 
VA emergency room physician had instructed him to seek care 
at the nearest hospital, if his symptoms persisted.  While 
the VA paid for the veteran's hospitalization at Midwest City 
Regional Hospital, he is seeking reimbursement for an in-
hospital arteriogram and for two follow-up visits to Dr. A.  
These statements are not inconsistent with the record, and 
there is no reason to doubt they are true.  However, 
authorization for non-VA treatment must be in prescribed 
form.  (see 38 C.F.R. § 17.54).  It is neither shown, nor 
alleged, that such occurred in the instant case.

What the veteran seeks is payment/reimbursement of 
unauthorized medical care expenses.  Reimbursement for 
unauthorized medical expenses is available only "where (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (a) for an adjudicated service-connected 
disability, (b) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (c) for any disability of a veteran who 
has a total disability, permanent in nature, from a service-
connected disability, or (d) for any illness or injury in the 
case of a veteran who is a participant in a vocational 
rehabilitation program and it is medically determined to have 
been in need of care or treatment to make possible such 
entrance into a course of training or prevent an eruption of 
a course of training, and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728.  The implementing regulation 
specifies that the treatment must be (a) for veterans with 
service connected disabilities, (b) in a medical emergency, 
and (c) when Federal facilities are unavailable.  38 C.F.R. § 
17.120.  

Here, the veteran does not have any service-connected 
disability and that matter is not in dispute.  The 
controlling law and regulations (outlined above) do not 
authorize payment or reimbursement of unauthorized medical 
expenses for a veteran with no service-connected disability.  
Consequently, there is no legal entitlement to the benefit 
sought.  The law is dispositive, and the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additionally, there has been no allegation or showing that 
the services provided were for a medical emergency.  Even the 
veteran has indicated that he sought follow-up care because 
he wanted to receive treatment from the same physician, which 
included the arteriogram and several outpatient visits.  
Because no emergency is alleged or shown, there is no basis 
for considering payment or reimbursement for non-service-
connected disability under 38 C.F.R. § 17.1002.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in an April 2004 letter, wherein 
the RO informed him of the VCAA, VA's duties to notify and 
assist in the development of the claim, of his and VA's 
responsibilities in claims development, and of the type of 
evidence that was needed to establish this claim.  In an 
April 2004 statement of the case, the RO informed the veteran 
of the controlling law, identifying the evidence of record, 
and essentially apprising him of what must be shown for him 
to prevail in his claim.  While the RO did not advise the 
veteran in its April 2004 letter to submit everything he had 
pertinent to his claim, such notice would not be helpful, as 
the basic facts are not in dispute, and the law is 
dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  Additionally, there is no suggestion that 
further evidentiary development under the VCAA duty-to-assist 
requirement would be helpful to the veteran's case.  


ORDER

The appeal to establish entitlement to VA payment or 
reimbursement for private medical care at Heart Consultants 
for October 11, 2002, January 8, 2003, and July 9, 2003 is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


